Citation Nr: 1118757	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  05-20 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic pituitary adenoma claimed as the result of asbestos exposure.

2.  Entitlement to service connection for chronic hypopituitarism.

3.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.  He also served in the U.S. Naval Reserve from January 1951 to January 1953, with periods of active duty for training (ACDUTRA) in July 1951 and July 1952 and unverified periods of inactive duty training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2005, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.

Subsequently, the Board remanded these claims for additional development in decisions dated in January 2008 and November 2009.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not indicate that the Veteran's chronic pituitary adenoma is etiologically related to his period of active service or any period of ACDUTRA.

2.  The evidence of record does not indicate that any chronic hypopituitarism is etiologically related to the Veteran's period of active service or to any incidents therein, or any period of ACDUTRA, nor proximately due to, the result of or chronically aggravated by any service-connected disability.

3.  The evidence of record does not indicate that any chronic headaches are etiologically related to the Veteran's period of active service or to any incidents therein, or any period of ACDUTRA, nor proximately due to, the result of or chronically aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  A chronic pituitary adenoma, claimed as a result of asbestos exposure, was not incurred in or aggravated during active service or any period of ACDUTRA.  38 U.S.C.A. §§ 101(21), 101(24), 106, 1101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2010).

2.  Chronic hypopituitarism was not incurred in or aggravated by active service or any period of ACDUTRA, and was not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 101(21), 101(24), 106, 1101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310 (2010).

3.  Chronic headaches were not incurred in or aggravated by active service or any period of ACDUTRA, and were not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 101(21), 101(24), 106, 1101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310 (2010).



(CONTINUED ON THE FOLLOWING PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in March 2004, May 2006, February 2008, April 2008, December 2008 and January 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the correspondence dated in May 2006, February 2008, April 2008, and December 2008.

However, none of the VCAA correspondence formally notified the Veteran of the information and evidence necessary to substantiate the secondary service connection theory of his hypopituitarism and headache claims, as the Board requested in its January 2008 remand.  The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.

However, in the recent case of Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review, the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

Here, the Veteran was provided information, including the provision of the relevant regulation on secondary service connection (38 C.F.R. § 3.310) in the May 2006 supplemental statement of the case and an explanation of the theory of secondary service connection in the Board's November 2009 remand decision and in the copy he received of its August 2010 request for a medical opinion from the Veterans Health Administration.  To some extent, these documents informed the Veteran of what evidence was required to substantiate his secondary service connection claims and of his and VA's respective duties for obtaining evidence.  

In addition, with the completion of extensive development in this matter, the Board has now determined that the preponderance of the evidence is against the grant of service connection for a chronic pituitary adenoma (see discussion below).  Such an outcome means that the secondary service connection claims on appeal in this case (based on service connection being secondary to service-connected chronic pituitary adenoma) are an impossibility because chronic pituitary adenoma is not one of the Veteran's service-connected disabilities.  In fact, currently the Veteran is not service-connected for any disability.  Therefore, secondary service connection is not available in this appeal as a matter of law, and any effort to obviate any deficiency in the VCAA notice provided the Veteran regarding secondary service connection would be an unnecessary use of VA resources as such corrective notice would not provide the Veteran with knowledge that could assist him in the substantiation of these claims (i.e., these is no prejudice).  

Moreover, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.

The duty to assist also has been fulfilled as private and VA medical records relevant to these issues have been requested or obtained, and VA has provided VA examinations and a medical expert opinion.  The Board finds that the available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

VA regulations also provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including malignant tumors, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, section H, 29, referencing ch. 2, section C (last updated September 29, 2006) (hereinafter "M21-1MR").  Also, an opinion by VA's Office of General Counsel discusses the development of asbestos claims.  VAOPGCPREC 4-2000, 65 Fed. Reg. 33422 (2000).  VA must analyze the Veteran's claim of entitlement to service connection for an asbestos-related disease under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  M21-1MR, paragraph 9(d).  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  Id., paragraph 9(b) & (c).  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos fibers also may produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  Id., paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.

The Court has held that "neither Manual M21-1 nor the Circular creates a presumption of exposure to asbestos solely from shipboard service."  Dyment v. West, 13 Vet. App. 141 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.




Factual Background

The Veteran seeks service connection for a pituitary adenoma, for hypopituitarism, and for headaches.  He contends that he was exposed to asbestos during service as a result of his duties as a damage controlman.  He further contends that the asbestos exposure is the cause of his pituitary adenoma.  In addition, he maintains that his hypopituitarism and headaches are secondary to his pituitary adenoma.

The Veteran's personnel records show that he served on board the USS LSIL 1097 during his two-week period of ACDUTRA in July 1952, and that he served onboard the USS PURSUIT (AGS-17) beginning in May 1954, and was transferred to the USS DIONYSUS (AR-21) in October 1954.  The Veteran served as a damage controlman on the last two ships.  The Veteran's service personnel records show that the Veteran worked as a damage controlman upon completion of his training in June 1953.  He was advanced to Damage Controlman 3rd class in May 1954.  

The Veteran has testified that damage controlmen were responsible for the general maintenance services for ships.  He said that when he was assigned to the PURSUIT it was held in dry dock in New Jersey for several months.  Then he and three other damage controlmen, over a period of several weeks, replaced water and steam lines, which were covered in asbestos, without any special protection from asbestos fibers or dust.  

Service treatment records show no complaints or treatment for a pituitary adenoma, hypopituitarism or headaches.  The Veteran's January 1955 discharge examination also revealed no abnormalities of the endocrine system.  

During his October 2005 DRO hearing the Veteran testified that he thought his claims were a direct result of asbestos exposure because asbestos causes lung cancer and his pituitary adenoma is located directly at the end of the nasal passage.  He thought it was entirely possible that asbestos could catch there on its way down to the lungs.  

Records were received from several private physicians in regard to diagnosis and treatment of the Veteran's pituitary adenoma, hypopituitarism, and headaches.  The records document that the pituitary adenoma was discovered in May 2003.  A May 2003 magnetic resonance imaging (MRI) scan of the brain revealed a diagnosis of pituitary mass and headaches with an abnormal CT scan.  In May 2003 correspondence, one of his private physicians noted that the Veteran had only mild headaches.  A diagnosis of hypopituitarism was noted in July 2003.  The Board notes that none of the several physicians involved in the diagnosis or treatment of his adenoma in 2003 ever offered an opinion as to etiology.  The Veteran's military service is not mentioned in their records.

Associated with the claims folder are VA treatment records for the period from October 2002 to October 2009 showing treatment for a pituitary adenoma and hypopituitarism.  An April 2004 entry noted that the Veteran's private neurosurgeon apparently did not feel that an operation was needed and the Veteran said that he was told he would only need surgery if he developed intractable headaches and/or visual symptoms from the tumor.  Another April 2004 entry noted that the Veteran complained of sinus pain, but that a neurologist stated his sinus pain was unrelated.  An October 2004 entry noted that the Veteran's pituitary adenoma was stable on hormonal replacement.  There is no entry providing a link between the Veteran's military service and his later development of pituitary adenoma.

In a May 2006 statement, Dr. C.F.-E., D.O., the Veteran's private physician, wrote to VA in support of the Veteran.  She noted that no data exists that specifically pinpoints the root cause of a pituitary adenoma, but it was her medical opinion that it was as likely as not that the Veteran's pituitary tumor "could have been caused as a result of his severe exposure to asbestos fibers and dust" while serving in the Navy.

The Veteran underwent a VA examination in November 2006 during which active pituitary adenoma was diagnosed.  It was noted that the tumor was not malignant.  The examiner was asked to review the claims folder and the opinion from Dr. C.F.-E.  The question asked of the examiner on the examination report was whether the Veteran's pituitary adenoma was at least as likely as not due to asbestos exposure in service.  The examiner answered that it "was less likely as not (50/50 probability) aggravated by asbestos exposure."  In response to a request for a rationale, the examiner only replied "no known association."

In a January 2008 decision, the Board found this VA examination inadequate because the mention of aggravation did not address whether the Veteran's pituitary adenoma could have been due to asbestos exposure in service, the examiner did not address Dr. C.F.-E.'s opinion, and he did not explain whether "no known association" meant that the medical literature did not show any known association between asbestos exposure and the development of a pituitary adenoma or whether he meant something different.  A new VA examination was requested to obtain a thorough medical opinion.

In a February 2008 statement, Dr. C.F.-E. wrote that she had recently conducted a Medline search in an effort to find links to asbestos fibers and pituitary adenomas.  She reported there were general references in the literature that document the presence of asbestos fibers in the pituitary gland when examined by pathologists.  Dr. C.F.-E. identified herself as the Veteran's primary care physician, but said she was by no means an expert in this field though she wanted to support the Veteran's position.

A May 2009 VA endocrinology clinic record noted that the Veteran had a history of hypopituitarism and was on thyroid, adrenal, and gonadal replacement therapies.

Pursuant to the Board's January 2008 remand, the Veteran underwent another VA examination in June 2009 by M.N.A., M.D., a fee-basis physician.  Dr. M.N.A. diagnosed pituitary adenoma and associated hypopituitarism.  He also found a history of headaches, weekly rather than daily, that lasted for hours and somewhat limited his ordinary activities.  The examiner opined that it was not likely that the Veteran's pituitary adenoma was related to the Veteran's military service, to include asbestos exposure.  For his rationale, Dr. M.N.A. wrote that he had reviewed the claims file and "[r]eview of the medical literature does not support such an association.  No authentic reference is found to relate pituitary adenomas, caused by asbestos exposure.  The opinion given by Dr. C.F.-E. is speculative, and she states that she is 'by no means an expert' in this subject."

In November 2009, the Board also found the June 2009 VA examination inadequate for evaluation purposes.  The Board noted that the June 2009 VA examiner failed to discuss Dr. C.F.-E.'s February 2008 statement that there were "general references in the literature that document [the] presence of asbestos fibers in the pituitary gland when examined by pathologists;" to state whether such findings are relevant to the manifestation of a chronic pituitary adenoma; to define the term "authentic reference;" to advance an etiology for the Veteran's pituitary adenoma and/or to state that it was of unknown etiology; and to state his expertise in the relevant subject.  
      
The case was again remanded for Dr. M.N.A. to provide an addendum report to his June 2009 VA examination opinion and for VA to provide the Veteran with a VA examination with respect to his hypopituitarism and headache claims.

In his March 2010 addendum, Dr. M.N.A. wrote that his expertise as to pituitary gland disorders was his 38 years in family practice and internal medicine, including neurology.  He said that the etiology of the Veteran's pituitary adenoma was "essentially unknown.  Extensive research shows the same conclusion in all related articles.  There is no reference relating this type of tumor to asbestos exposure."  He also defined his earlier use of the term "authentic reference" to mean something published in clinical medical literature.  He added that searches on various medical websites showed no association.  

Concerning the opinion of Dr. C.F.-E. (the Veteran's private physician who now apparently is a VA employee), Dr. M.N.A. wrote that he could not locate any references in the literature that document the presence of asbestos fibers in the pituitary gland when examined by pathologists and further that "such findings are not relevant to the manifestation of a chronic pituitary adenoma."  Dr. M.N.A. added that he had spoken with Dr. C.F.-E. that very day and that she told him that the search that supported the existence of asbestos fibers in the pituitary gland when examined by pathologists "was done by a family member who is a biologist and not a medical doctor.  There is no documentation of the article."

Also in March 2010, a VA physiatrist completed her report of another examination of the Veteran.  In that report, she diagnosed a benign pituitary adenoma, hypogonadism, and headaches.  She made no mention of hypopituitarism.  It was noted that the Veteran first noticed the headaches in 2003 before he saw a doctor and was diagnosed with a pituitary adenoma.  She noted that the Veteran had daily headaches, but less than half were considered prostrating.  He took an extra-strength pain reliever as needed.  The March 2010 VA examiner found it was less likely than not that the Veteran's pituitary condition or headaches were related to his military service or to in-service asbestos exposure.  She based this on a review of the claims file which revealed no documentation regarding chronic headaches, or muscle weakness, fatigue, or the heat or cold intolerance usually seen with pituitary tumors or any of the current symptomatology the Veteran was experiencing.  This examiner made no reference to the opinions of Dr. C.F.-E. or Dr. M.N.A.

The Board subsequently found that the March 2010 addendum explanation from the 2009 VA examiner, Dr. M.N.A., was unsatisfactory for several reasons.  On the one hand, Dr. M.N.A. stated that the cause of pituitary adenoma was "essentially unknown," but then indicated, without any explanation, that medical literature findings as noted by Dr. C.F.-E. (that he could not locate) "are not relevant" to the manifestation of the disorder.  Dr. M.N.A. did not offer an explanation as to whether he meant such findings could never be relevant because of the nature of the disease or were not relevant in the case of the Veteran for unspecified reasons.  By providing no explanation for his "not relevant" observation, the Board was unable to rule out whether in-service asbestos exposure possibly caused the Veteran's pituitary adenoma. 

In August 2010, the Board then requested that a specialist in endocrinology and oncology provide an independent medical opinion on whether the current medical literature supported the likelihood of the presence of asbestos fibers being found in the pituitary gland and whether the Veteran's claimed disorders were related to service.

In September 2010, C-Y.C., M.D., a VA endocrinologist, reviewed the claims file and conducted a literature search before submitting his medical expert opinion.  Dr. C-Y.C. reported that asbestos fibers were found in the organs and tissues, including the pituitary gland, of certain animals (rats, hamsters, guinea pigs) exposed to asbestos for three months.  He noted that similar studies for humans was unethical and do not exist.  It is not clear, he stated, whether such widespread migrations of asbestos fibers exist in the human pituitary gland, but the physician could find no report showing the presence of asbestos fiber in the human pituitary gland.  By extrapolating from the animal study, Dr. C-Y.C. surmised that the presence of asbestos fiber in the Veteran's pituitary gland was at least likely as not after his exposure to asbestos in service.

However, Dr. C-Y.C. found that the Veteran's chronic pituitary adenoma was not related to exposure to asbestos during military service and was not otherwise directly related to service.  He explained that the mere presence of asbestos fibers in the pituitary gland did not necessarily imply that asbestos was a cause of pituitary adenoma or any pituitary disorder.  Other possibilities existed, including that the concentration of asbestos fiber in the pituitary might be too low to cause a disease, or the pituitiary might be naturally resistant to asbestos, or on the contrary the asbestos might reduce the chance of a pituitary adenoma.  The physician cited an animal study that showed that certain types of cancer were found less in animals that had been exposed to asbestos.  Dr. C-Y.C. said that he could find no report that exposure to asbestos, by either animals or humans, increased the risk of developing a pituitary adenoma or a pituitary disorder.  He found no report of a cluster of pituitary adenoma and /or pituitary disorder in patients exposed to asbestos.  He also could find no report that exposure to asbestos increased the risk of developing a larger pituitary adenoma or a more severe pituitary disease and found no report that exposure to asbestos increased the risk of developing a pituitary tumor in a certain subpopulation.  The physician also could not find any report in the literature that the risk of developing a pituitary adenoma was related to the extent and/or duration of exposure to asbestos.  Dr. C-Y.C. also noted that he could find no report that the risk of pituitary adenoma was reduced after measures were adopted to eliminate asbestos from the working environment.

Dr. C-Y.C. stated further that both chronic hypopituitarism and chronic headache could be presentations of a pituitary adenoma of a size similar to the Veteran's.  Therefore, the physician found that it was at least as likely as not that chronic hypopituitarism and chronic headache were caused or permanently aggravated as a result of the Veteran's pituitary adenoma, but that, as previously explained, the Veteran's chronic pituitary adenoma was not related to asbestos exposure during service and was not otherwise directly related to service.  Therefore, Dr. C-Y.C found that the Veteran's chronic hypopituitarism and chronic headache were not directly related to service.

Analysis

Based on a review of the evidence of record, the Board finds that a chronic pituitary adenoma, to include as due to asbestos exposure, was not incurred as a result of any established event, injury, or disease during active duty or during a period of ACDUTRA.  As noted above, service treatment records are negative for any treatment or complaint related to the pituitary gland while the Veteran was on active duty or during any period of training.

The Veteran alleges that during a period of ACDUTRA and subsequent active service he was exposed to asbestos fibers due to his work as a damage controlman on board Navy vessels.  VA laws and regulations cited above make clear that service connection is available for an injury or disease incurred during active duty or a period of ACDUTRA.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  As indicated earlier, the Veteran worked aboard three vessels while on active service or during a period of ACDUTRA and it is reasonable to assume, based on his service records and his testimony, that he was exposed to shipboard asbestos at that time.  The Board notes, however, that exposure to asbestos, in and of itself, is not a disability.  

Lay evidence supports the Veteran's exposure to asbestos while in service and medical evidence shows that the Veteran has a current pituitary adenoma disability.  As noted above, the Veteran was first diagnosed with a pituitary adenoma in May 2003.  However, although the Veteran is currently diagnosed with a pituitary adenoma, the record does not contain any competent medical opinion establishing a nexus or medical relationship between any current pituitary adenoma and any event, injury, or disease during active duty or a period of ACDUTRA.  

The September 2010 VA medical expert concluded that the mere presence of asbestos fibers in the pituitary gland did not necessarily imply that asbestos caused pituitary adenoma or any pituitary disorder.  He noted that a search of medical literature did not support such an outcome and that an animal study even showed certain types of cancer were found less in animals that had been exposed to asbestos.  Dr. C-Y.C concluded that the Veteran's chronic pituitary adenoma was not related to his exposure to asbestos during military service and was not otherwise related to service.

The Veteran and his representative present the May 2006 opinion of Dr. C.F.-E., one of the Veteran's former private physicians, as evidence that the Veteran's pituitary tumor is related to service because she noted that it was her medical opinion that it was as likely as not that the Veteran's pituitary tumor "could have been caused as a result of his severe exposure to asbestos fibers and dust" while serving in the Navy.  However, the use of the words "could have been" makes the doctor's opinion speculative in nature.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  See also Bostain v. West, 11 Vet. App. 124, 127-28 (1998) quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  Therefore, the Board finds this opinion to be of little probative value due to its speculative nature and the fact that Dr. C.F.-E. also noted that no data exists pinpointing the root cause of a pituitary adenoma.  

Though the Veteran's representative contends that the September 2010 report of the medical expert is ambiguous regarding whether pituitary adenoma is caused by exposure to asbestos or asbestos fibers, the Board finds that the September 2010 report, read in its entirety, evinces no ambiguity.  It is in fact persuasive that the Veteran's current pituitary adenoma is not related to asbestos exposure or to his periods of active duty or ACDUTRA because the medical expert conducted and discussed an extensive medical literature search and reviewed the entire claims file.  Without medical evidence of a nexus between a claimed disease or injury incurred in service or during a period of ACDUTRA and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson, 12 Vet. App. at 253.

The Board acknowledges the Veteran's contention that his pituitary adenoma is related to his exposure to asbestos during service.  The Veteran is competent to relate his service experiences, such as exposure to asbestos, and the Board finds his DRO hearing testimony credible as it relates to his work removing asbestos-laden water and steam lines from a ship in dry dock.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran does not assert that his adenoma began in service and continued thereafter but that it developed many years later, and his testimony is not competent as it relates to his conclusion and belief that his pituitary adenoma was caused by exposure to asbestos because asbestos causes lung cancer and his tumor was located directly at the end of the nasal passage.  Such an opinion regarding etiology requires specialized medical training that a lay person such as the Veteran lacks.  Id.  As noted above, the etiology opinion rendered by the VA medical expert together with the other more probative and persuasive evidence does not support the Veteran's contention.

Accordingly, entitlement to service connection for a chronic pituitary adenoma, to include as due to asbestos exposure, must be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Hypopituitarism and Headaches

The Board also notes that secondary service connection is not warranted for these claims, in spite of the September 2010 VA medical expert's conclusion that both the Veteran's hypopituitarism and headaches were caused or permanently aggravated by his pituitary adenoma, as the Board has decided against a grant of service connection for a pituitary adenoma disability (see discussion above).  The Veteran is not service-connected for any other disability, and the Veteran may not be awarded secondary service connection based on a disorder that is not already service-connected.  See 38 C.F.R. § 3.310.  Therefore, the Veteran's claims for service connection for chronic hypopituitarism and chronic headaches as secondary to a service-connected chronic pituitary adenoma must be denied.

Based upon the evidence of record, the Board also finds that the preponderance of the evidence is clearly against any claim that a chronic hypopituitarism disability and a chronic headache disability, currently diagnosed in post-service medical records as hypopituitarism and headaches, were incurred as a result of any established event, injury, or disease during active service or a period of ACDUTRA.  As noted above, service treatment records showed no treatment or complaints for hypopituitarism or chronic headaches during any period of service or training.  (The Veteran in fact concedes that neither disorder appeared during service and contends each of these claimed disabilities is secondary to his pituitary adenoma.)

Based upon the current medical evidence of record, there is little doubt that the Veteran has a current hypopituitarism disability and a current headache disability.  However, these current disabilities were diagnosed sometime after the Veteran's discharge from service in 1955.  Notation of these disorders in post-service medical records is dated only in 2003, or 48 years after separation from service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, there is no evidence that any current hypopituitarism or headache disability is related to service.  In order to prevail on the issue of service connection on the merits, there must be medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson, 12 Vet. App. at 253.  The Veteran has presented no such competent medical evidence.  None of the evidence of record contains a statement given by a medical examiner which provides a persuasive nexus between the Veteran's diagnosed hypopituitarism and headache disorders and his period of military service.

For the foregoing reasons, the claims for service connection for a chronic pituitary adenoma, for chronic hypopituitarism, and for chronic headaches must be denied.  In arriving at the decision to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a chronic pituitary adenoma claimed as the result of asbestos exposure is denied.

Service connection for chronic hypopituitarism is denied.

Service connection for chronic headaches is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


